UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X ]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended April 30, 2010 [ ]Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:000-49995 GAZOO ENERGY GROUP, INC. (Exact name of small business Issuer as specified in its charter) Nevada 98-0389183 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 2569 McCabe Way Irvine CA 92614-6243 92614-6243 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (former name, if changed since since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X ]Yes[ ] No Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). [ ]Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 45,549,234 outstanding common shares as ofJune 31, 2010 Transitional Small Business Disclosure Format (Check one): Yes [ ]No[X ] INDEX Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements F-1 Interim Consolidated Balance Sheets as at April 30, 2010 with comparative figures as at October 31, 2009 F-2 Interim Consolidated Statement of Operations For the threeand sixmonths ended April 30, 2010 and 2009 F-3 Interim Consolidated Statement of Cash Flows For the three and six months ended April30 2010 and 2009 F-4 Statement of Stockholders’Equity For the period March 14, 2002 (date of inception) to April 30, 2010 F-6 Notes to the Financial Statements F-9 ITEM 2. Management’s Discussion and Analysis or Plan of Operation 14 ITEM 3. Controls and Procedures 18 PART II. OTHER INFORMATION 19 ITEM 1. Legal Proceedings 19 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 ITEM 3. Defaults Upon Senior Securities 19 ITEM 4. Submission of Matters to a Vote of Security Holders 19 ITEM 5. Other Information 19 ITEM 6. Exhibits 19 SIGNATURES 20 PART I - FINANCIAL STATEMENTS ITEM 1. FINANCIAL STATEMENTS. Certain statements contained in this Form 10-Q constitute "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended (the "Securities Act"), and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements, identified by words such as “plan”, "anticipate," "believe," "estimate," "should," "expect" and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under the caption "Management's Discussion and Analysis or Plan of Operation" and elsewhere in this Form 10-Q. We do not intend to update the forward-looking information to reflect actual results or changes in the factors affecting such forward-looking information. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (“SEC”), particularly our quarterly reports on Form 10-Q and our current reports on Form 8-K. As used in this interim report, the terms "we", "us", "our", and “our company” mean Gazoo Energy Group, Inc. and its wholly owned subsidiaries, Fortuna Gaming (UK) Limited and Fortuna Gamining Corp. Lrd., unless otherwise indicated. All dollar amounts in this annual report are in U.S. dollars unless otherwise stated. F-1 GAZOO ENERGY GROUP, INC. (Formerly Principal Capital Group, Inc.) (A Development Stage Company) Consolidated Balance Sheets ASSETS April 30, October 31, (Unaudited) CURRENT ASSETS Cash held in trust $ $
